      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

HARTFORD LLOYDS INSURANCE                    §
COMPANY,                                     §
                                             §
               Plaintiff,                    §
                                             §      CIVIL ACTION NO. ________________
V.                                           §
                                             §
UL, INC. D/B/A URBAN LIVING,                 §
VINOD RAMANI, AND PRESTON                    §
WOOD & ASSOCIATES, LLC                       §
                                             §
               Defendants.                   §

                     COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff Hartford Lloyds Insurance Company (“Plaintiff” or “Hartford Lloyds”) files this

Complaint for Declaratory Judgment against Defendants UL, Inc. d/b/a Urban Living (“Urban

Living”), Vinod Ramani (“Ramani”), and Preston Wood & Associates, LLC (“Preston”), and in

support thereof, states as follows:

                                               I.
                                      NATURE OF THE ACTON

        1.     Hartford Lloyds brings this action seeking a declaratory judgment under Federal

Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201, 2202.

        2.     This is an action for declaratory judgment arising out of an actual and existing

controversy concerning the parties’ rights, status, and obligations under insurance policies

issued by Hartford to Urban Living in connection with an underlying lawsuit filed in this Court

styled as Preston Wood & Associates, LLC v. RZ Enterprises USA, Inc. d/b/a Oppidan Homes, et

al., Civil Action No. 4:16-cv-1427, in the United States District Court for the Southern District

of Texas, Houston Division (the “Underlying Lawsuit”).



COMPLAINT FOR DECLARATORY JUDGMENT                                                PAGE 1
4586183v.5
      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 2 of 18



        3.     Hartford Lloyds seeks declarations that it does not owe a duty to defend or

indemnify Urban Living or Ramani (collectively the “Insureds”) for the Underlying Lawsuit.

                                             II.
                                           PARTIES

        4.     Hartford Lloyds is an unincorporated association of ten (10) underwriters, all of

whom reside outside of Texas and are citizens of a state other than Texas – the domiciliary states

for the underwriters include Connecticut, Illinois, and South Carolina only. The following are

the ten (10) underwriters of Hartford Lloyds listed with their respective states of domicile and

citizenship as of the commencement of this lawsuit:

               a.   Eric I. Haslun, State of Connecticut;
               b.   Donald C. Hunt, State of Connecticut;
               c.   Lisa S. Levin, State of Connecticut;
               d.   Gregory J. Manderlink, State of Connecticut;
               e.   Christopher Mango, State of South Carolina;
               f.   Randle L. McKee, State of Illinois;
               g.   Mary B. Nasenbenny, State of Illinois;
               h.   Allison G. Niderno, State of Connecticut;
               i.   Anthony J. Salerno, Jr., State of Connecticut; and
               j.   Terence D. Shields, State of Connecticut.

        5.     Defendant Urban Living is a Texas corporation with its principal place of

business in Houston, Texas. It may be served with process through its registered agent, Vinod

Ramani, 5023 Washington Avenue, Houston 77007.

        6.     Defendant Ramani is an individual residing in this district, and may be served

with process at his place of business, 5023 Washington Avenue, Houston, Texas 77007.

        7.     Defendant Preston is a Texas Limited Liability Corporation that may be served

with process through its registered agent, Jack Preston Wood, 500 Lovett Blvd., Suite 260,

Houston, Texas 77006.




COMPLAINT FOR DECLARATORY JUDGMENT                                                PAGE 2
4586183v.5
      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 3 of 18



                                          III.
                                JURISDICTION AND VENUE

        8.     The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(a)(1), because it involves a dispute between citizens of different states, and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

        9.     Venue is appropriate in the Southern District of Texas, Houston Division,

pursuant to 28 U.S.C. § 1391(b)(2), because it is the judicial district where a substantial part of

the events giving rise to the claim occurred. Venue is also appropriate in the Southern District of

Texas, Houston Division, pursuant to 28 U.S.C. § 1391(b)(1), because it is the judicial district

where Ramani resides.

                                          IV.
                                 FACTUAL BACKGROUND

A.      The Underlying Lawsuit

        10.    Preston is a design firm that creates and licenses architectural works and technical

drawings. Urban Living is a real estate company, and Ramani is its CEO. Preston sued Urban

Living, Ramani and various others in the Underlying Lawsuit. A true and correct copy of the

First Amended Complaint in the Underlying Lawsuit is attached hereto as Exhibit 1.

        11.    Preston alleged that it owned the copyrights of various architectural works and

technical drawings identified in the Underlying Lawsuit. See Exhibit 1 at HLI 000007, et seq.

Preston further alleged that it entered into a “Design Only / Stock Plan License Agreement” with

Urban Living on January 17, 2014, which automatically terminated no later than January 17,

2015. See Exhibit 1 at HLI 000011. Preston further alleged that between January 17, 2014 and

the termination of the Agreement (which was no later than January 17, 2015), Urban Living

routinely created and distributed two-dimensional derivatives of Preston’s works (in the form of



COMPLAINT FOR DECLARATORY JUDGMENT                                                 PAGE 3
4586183v.5
      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 4 of 18



floorplans, elevations, and exterior renderings) that were used in marketing and advertising

materials, including but not limited to materials on Urban Living’s website, and none of these

materials included the Preston Copyright Management Information required under the

Agreement. See Exhibit 1 at HLI 000012, et seq.

        12.    Based on the allegations in the Underlying Lawsuit, Preston asserted the

following causes of action against the Insureds and others:

               a. Count I: Copyright Infringement— The creation of design and construction
                  drawings that infringe Preston’s copyrighted works; the distribution of the
                  same to advertise projects based on the allegedly infringing drawings; and the
                  sale/offering for sale of structures based on the allegedly infringing drawings.
                  See Exhibit 1 at HLI 000021, et seq.

               b. Count II: DMCA 1202 Violations—Violations of the Digital Millennium
                  Copyright Act by creating and distributing marketing materials in the form of
                  floorplans, elevation drawings and renderings, which are copies or derivatives
                  of Preston works, and lacked the Preston Copyright Management Information
                  that was a condition precedent to use of Preston’s works. See Exhibit 1 at HLI
                  000026, et seq.

               c. Count III: Declaratory Relief—Seeking a declaratory judgment to determine
                  the rights of Preston and Urban Living under the Agreement including but not
                  limited to licenses. Preston seeks a declaration that Urban Living never
                  satisfied the conditions precedent in the Agreement for Urban Living to
                  sublicense Preston works to anyone and had no right to sublicense Preston
                  works, and various other declarations. See Exhibit 1 at HLI 000029, et seq.

Preston also alleged that Ramini is vicariously liable for all acts of copyright infringement

committed by Urban Living, and as such is jointly and severally liable for any award for

copyright infringement entered in favor of Preston against Urban Living, and sought a

declaration that Urban Living is jointly and severally liable with its putative sublicensees for any

Preston works not in accordance with the Agreement.

        13.    The Underlying Lawsuit was tried to a jury who rendered a verdict on August 30,

2018, and the Court entered a Final Judgment and Permanent Injunction on November 8, 2018.



COMPLAINT FOR DECLARATORY JUDGMENT                                                  PAGE 4
4586183v.5
      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 5 of 18



An Abstract of Judgment was issued on December 10, 2018. The Final Judgment ordered that

Preston shall recover the following from Defendants UL, Inc. d/b/a Urban Living and d/b/a

Urban Project Management and Vinod Ramani a/k/a/ Vinod Kewelramani, jointly and severally:

              a. the sum of $7,539.60, plus post-judgment compounded interest at 2.67% per

                  annum, pursuant to 17 U.S.C. § 504 (b); and

              b. the sum of $28,790,000.00, plus post-judgment compounded interest at 2.67%

                  per annum, pursuant to 17 U.S.C. § 1203(c)(2)(B).

B.      The Policies

        14.   Hartford Lloyd’s issued its Spectrum Business Insurance Policy No. 61 SBA

ZK3752, including Business Liability Coverage Form SS 0008 0405, with liability limits of

$2,000,000 for “personal and advertising injury” and $4,000,000 general aggregate for five

consecutive policy periods years with the same or similar provisions that preclude coverage, as

follows:

              a. to UL, INC. D/B/A URBAN LIVING, with the policy period from 07/07/2017

                  to 07/07/2018 (the “2017 Policy”), a true and correct copy of which is

                  attached hereto as Exhibit 2;

              b. to URBAN LIVING, INC., with the policy period from 07/07/2016 to

                  07/07/2017 (the “2016 Policy”), a true and correct copy of which is attached

                  hereto as Exhibit 3;

              c. to URBAN LIVING, INC., with the policy period from 07/07/2015 to

                  07/07/2016 (the “2015 Policy”), a true and correct copy of which is attached

                  hereto as Exhibit 4;




COMPLAINT FOR DECLARATORY JUDGMENT                                              PAGE 5
4586183v.5
      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 6 of 18



               d. to URBAN LIVING, INC., with the policy period from 07/07/2014 to

                    07/07/2015 (the “2014 Policy”), a true and correct copy of which is attached

                    hereto as Exhibit 5; and

               e. to URBAN LIVING, INC., with the policy period from 07/07/2013 to

                    07/07/2014 (the “2013 Policy”), a true and correct copy of which is attached

                    hereto as Exhibit 6. (The 2013 Policy, 2014 Policy, 2015 Policy, 2016 Policy,

                    and 2017 Policy are collectively referred to as the “Policies”.)

        15.    The Insuring Agreement of the Business Liability Coverage Form SS 00 08 04 05

of the Policies provides the following:

               a.      We will pay those sums that the insured becomes legally obligated
                       to pay as damages because of “bodily injury”, “property damage”
                       or “personal and advertising injury” to which this insurance
                       applies. We will have the right and duty to defend the insured
                       against any “suit” seeking those damages. However, we will have
                       no duty to defend the insured against any “suit” seeking damages
                       for “bodily injury”, “property damage” or “personal and
                       advertising injury” to which this insurance does not apply.

                                                  *       *      *

               b.      This insurance applies:

                                                  *       *      *

                       (2)     To “personal and advertising injury” caused by an offense
                               arising out of your business, but only if the offense was
                               committed in the “coverage territory” during the policy
                               period.

               See Exhibit 2 at HLI 000090; Exhibit 3 at HLI 000254; Exhibit 4 at HLI 000416;
               Exhibit 5 at HLI 000570; Exhibit 6 at HLI 000719.

        16.     The Exclusions of the Business Liability Coverage Form SS 00 08 04 05

applicable to Business Liability Coverage of the Policies provide that this insurance does not

apply to:


COMPLAINT FOR DECLARATORY JUDGMENT                                                     PAGE 6
4586183v.5
      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 7 of 18



                 a.      Expected or Intended Injury
                         (1)      “Bodily injury” or “property damage” expected or intended
                                  from the standpoint of the insured. This exclusion does not
                                  apply to “bodily injury” or “property damage” resulting
                                  from the use of reasonable force to protect persons or
                                  property; or
                         (2)      “Personal and advertising injury” arising out of an offense
                                  committed by, at the direction of or with the consent or
                                  acquiescence of the insured with the expectation of
                                  inflicting “personal and advertising injury”.
                                                *      *        *
                 See Exhibit 2 at HLI 00092; Exhibit 3 at HLI 000256; Exhibit 4 at HLI
                 000418; Exhibit 5 at HLI 000572; Exhibit 6 at HLI 000721.

                 p.      Personal and Advertising Injury:
                         (1)      Arising out of oral, written or electronic publication of
                                  material, if done by or at the direction of the insured with
                                  knowledge of its falsity;
                         (2)      Arising out of oral, written or electronic publication of
                                  material whose first publication took place before the
                                  beginning of the policy period
                                                   *      *      *
                         (4)      Arising out of any breach of contract, except an implied
                                  contract to use another’s “advertising idea” in your
                                  “advertisement” or on “your web site”
                                                    *      *       *
                         (7)1     (a) Arising out of any actual or alleged infringement or
                                  violation of any intellectual property right, such as
                                  copyright, patent, trademark, trade name, trade secret,
                                  services mark or other designation of origin or authenticity;
                                  or

                                  (b) Any injury or damage alleged in any claim or “suit” that
                                  also alleges an infringement or violation of any intellectual
                                  property right, whether such allegation of infringement or
                                  violation is made by you or by any other party involved in
                                  the claim or “suit”, regardless of whether this insurance
                                  would otherwise apply.




1
 This portion of the exclusion appears in endorsements in the policies at the following pages: Exhibit 2 at HLI
000123; Exhibit 3 at HLI 000285; Exhibit 4 at HLI 000478; Exhibit 5 at HLI 000632; Exhibit 6 at HLI 000781.

COMPLAINT FOR DECLARATORY JUDGMENT                                                           PAGE 7
4586183v.5
      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 8 of 18



                               However, this exclusion does not apply if the only
                               allegation in the claim or “suit” involving any intellectual
                               property right is limited to:

                               (1) Infringement, in your “advertisement”, of:

                                   (a) Copyright;
                                   (b) Slogan; or
                                   (c) Title of any literary or artistic work; or

                               (2) Copying, in your “advertisement”, a person’s or
                                   organization’s “advertising idea” or style of
                                   “advertisement”.

                        See Exhibit 2 at HLI 000097; Exhibit 3 at HLI 261; Exhibit 4 at
                        HLI 000423; Exhibit 5 at HLI 000577; Exhibit 6 at HLI 000726.

        17.      The Liability and Medical Expenses General Conditions of the Business Liability

Coverage Form SS 00 08 04 05 applicable to Business Liability Coverage of the Policies include

the following:

                 2.     Duties In The Event Of Occurrence, Offense, Claim Or Suit
                        a.       Notice Of Occurrence Or Offense
                        You or any additional insured must see to it that we are notified as
                        soon as practicable of an “occurrence” or an offense which may
                        result in a claim. To the extent possible, notice should include:
                        (1)      How, when and where the “occurrence” or offense took place;
                        (2)      The names and addresses of any injured persons and
                                 witnesses; and
                        (3)      The nature and location of any injury or damage arising out
                                 of the “occurrence” or offense.

                        b.     Notice Of Claim
                               If a claim is made or “suit” is brought against any insured,
                               you or any additional insured must:
                               (1)     Immediately record the specifics of the claim or
                                       “suit” and the date received; and
                               (2)     Notify us as soon as practicable.
                               You or any additional insured must see to it that we receive
                               a written notice of the claim or “suit” as soon as practicable



COMPLAINT FOR DECLARATORY JUDGMENT                                                   PAGE 8
4586183v.5
      Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 9 of 18



                 See Exhibit 2 at HLI 000104; Exhibit 3 at HLI 000268; Exhibit 4 at HLI
                 000430; Exhibit 5 at HLI 000584; Exhibit 6 at HLI 000733.

        18.      The Liability and Medical Expenses Definitions of the Business Liability

Coverage Form SS 00 08 04 05 applicable to Business Liability Coverage of the Policies include

the following:

                 5.       “Bodily injury” means physical:
                          a.      Injury;
                          b.      Sickness; or
                          c.      Disease
                          sustained by a person and, if arising out of the above, mental
                          anguish or death at any time.
                                                *       *    *

                 16.      “Occurrence” means an accident, including continuous or repeated
                          exposure to substantially the same general harmful conditions.

                 17.      “Personal and advertising injury”2 means injury, including “bodily
                          injury”, arising out of one or more of the following offenses:
                          a.      False arrest, detention or imprisonment;
                          b.      Malicious prosecution;
                          c.      The wrongful eviction from, wrongful entry into, or
                                  invasion of the right of private occupancy of a room,
                                  dwelling or premises that a person or organization
                                  occupies, committed by or on behalf of its owner, landlord
                                  or lessor;
                          d.      Oral, written or electronic publication of material that
                                  slanders or libels a person or organization or disparages a
                                  person's or organization's goods, products or services;
                          e.      Oral, written or electronic publication of material that
                                  violates a person's right of privacy;
                          f.      Copying, in your “advertisement”, a person’s or
                                  organization’s     “advertising     idea”   or    style     of
                                  “advertisement”; or
                          g.      Infringement of copyright, slogan, or title or any literary or
                                  artistic work, in your “advertisement”.



2
 Portions of this definition are amended by endorsements in the policies at the following pages: Exhibit 2 at HLI
000124; Exhibit 3 at HLI 000286; Exhibit 4 at HLI 000479; Exhibit 5 at HLI 000633; Exhibit 6 at HLI 000782.

COMPLAINT FOR DECLARATORY JUDGMENT                                                             PAGE 9
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 10 of 18



                                             *      *       *

               20.    “Property damage” means:
                      a.     Physical injury to tangible property, including all resulting
                             loss of use of that property. All such loss of use shall be
                             deemed to occur at the time of the physical injury that
                             caused it; or
                      b.     Loss of use of tangible property that is not physically
                             injured. All such loss of use shall be deemed to occur at
                             the time of “occurrence” that caused it.
                      As used in this definition, “electronic data” is not tangible property

               See Exhibit 2 at HLI 000109, HLI 000111-112; Exhibit 3 at HLI 000273,
               275-276; Exhibit 4 at HLI 000435, HLI 000437-438; Exhibit 5 at HLI
               000589, 000591-591; Exhibit 6 at HLI 000738, HLI 000740-741.

        19.    The Endorsement Form SS 05 01 09 12 with Exclusion – Real Estate Liability

and Real Estate Management Activities modifies the insurance provided by the Business

Liability Coverage of the Policies as follows:

               A. This insurance does not apply to:
                  1. Real Estate Development Activities; or
                  2. Real Estate Management Activities.

               B. As used in this exclusion, the following definitions apply:
                  1. “Real Estate Development Activities” means the acquisition of,
                     improvement of, or investment in “Real Estate”, and includes
                     without limitation any participation, on your own behalf or on
                     behalf of others, in the financing, design, site preparation,
                     construction, renovation or maintenance of, or the extraction of
                     natural resources from, “Real Estate”.
                  2. “Real Estate Management Activities” means the administration,
                     supervision or management of “Real Estate” including without
                     limitation:
                     a. Acting as a real estate manager;
                     b. Collecting rents;
                     c. Maintaining records and preparation of financial reports and
                         budgets;
                     d. Complying with laws or regulations relating to the maintenance
                         of “Real estate”, including any duties owed to invitees,
                         licensees and trespassers;
                     e. Undertaking or arranging for repairs or maintenance, including
                         any indoor or outdoor routine, corrective, preventive or
                         emergency maintenance; and


COMPLAINT FOR DECLARATORY JUDGMENT                                                  PAGE 10
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 11 of 18



                      f. Involvement in any tenant improvements.
                   3. Real Estate” means land, including the air above and ground
                      below, and anything affixed to such land, including but not limited
                      to buildings, structures or other improvements, regardless of
                      whether such land is classified as residential, commercial,
                      industrial, or otherwise.

               C. This exclusion shall not apply to any “bodily injury”, “property
                  damage” or “personal and advertising injury” arising out of:
                  1. The ownership, operation, maintenance or use of such part of any
                     premises you use for general office purposes; and
                  2. The listing, showing or marketing, whether for sale or lease, of any
                     “Real Estate” for which you do not otherwise conduct “Real Estate
                     Development Activities” or “Real Estate Management Activities”.

               See Exhibit 2 at HLI 000166; Exhibit 3 at HLI 000328; Exhibit 4 at HLI
               000481; Exhibit 5 at HLI 000635; Exhibit 6 at HLI 000784.

        20.    The Endorsement Form SS 05 62 03 00 with the Limitation of Coverage to

Designated Premises or Project modifies the insurance provided by the Business Liability

Coverage of the Policies as follows:

               This insurance applies only to ''bodily injury”, “property damage”,
               ‘'personal and advertising injury” and medical expenses arising out of:
               1.      The ownership, maintenance or use of the premises shown in the
                       Declarations and operations necessary or incidental to those
                       premises; or
               2.      The project shown in the Declarations.

               See Exhibit 2 at HLI 000170; Exhibit 3 at HLI 000332; Exhibit 4 at HLI
               000485; Exhibit 5 at HLI 000639; Exhibit 6 at HLI 000788.

                                              V.
                                       CAUSES OF ACTION

        21.    Hartford Lloyds incorporates by reference the allegations of all foregoing

paragraphs of this Complaint and incorporates them here as if fully set forth.




COMPLAINT FOR DECLARATORY JUDGMENT                                               PAGE 11
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 12 of 18



                                            Count I

         Declaratory Relief: No Duty to Defend the Insureds in the Underlying Lawsuit

         22.    There exists a genuine and bona fide dispute and an actual controversy and

disagreement between Hartford Lloyds and the Insureds about whether Hartford Lloyds has a

duty to defend the Insureds in connection with the Underlying Lawsuit.

         23.    The Insureds submitted the Underlying Lawsuit to Hartford Lloyds for insurance

coverage and Hartford Lloyds denied coverage. The Insureds assert that the denial was without

merit.

         24.    Hartford Lloyds seeks a declaration from this Court confirming that its

declination of a duty to defend with respect to the Underlying Lawsuit and applicable law was

correct.

         25.    In accordance with the insuring agreements, provisions, terms, conditions,

exclusions, and endorsements of the Policies, Hartford Lloyds has no duty to defend the Insureds

in the Underlying Lawsuit under the Policies or applicable law for the following reasons:

                a. Pursuant to the Insuring Agreement of the Business Liability Coverage Form,

                   the insurance only applies to “personal and advertising injury” caused by an

                   offense arising out of [the insured’s] business, but only if the offense was

                   committed in the “coverage territory” during the policy period.

                b. Exclusion a.(2) specifically excludes from coverage “personal and advertising

                   injury” arising out of an offense committed by, at the direction of or with the

                   consent or acquiescence of the insured with the expectation of inflicting

                   “personal and advertising injury”.

                c. Exclusion p.(1), specifically excludes from coverage “personal and



COMPLAINT FOR DECLARATORY JUDGMENT                                                   PAGE 12
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 13 of 18



                advertising injury” arising out of oral, written or electronic publication of

                material, if done by or at the direction of the insured with knowledge of its

                falsity.

             d. Exclusion p.(2), specifically excludes from coverage “personal and

                advertising injury” arising out of oral, written or electronic publication of

                material whose first publication took place before the beginning of the policy

                period.

             e. Exclusion p.(4), specifically excludes from coverage “personal and

                advertising injury” arising out of any breach of contract, except an implied

                contract to use another’s “advertising idea” in your “advertisement” or on

                “your web site.”

             f. Exclusion p.(7)(a), as amended by Business Liability Coverage Form

                Amendatory Endorsement SS 00 60 09 15, specifically excludes coverage for

                Personal and Advertising Injury arising out of any actual or alleged

                infringement or violation of any intellectual property right, such as copyright,

                patent, trademark, trade name, trade secret, services mark or other designation

                of origin or authenticity;

             g. Exclusion p.(7)(b), as amended by Business Liability Coverage Form

                Amendatory Endorsement SS 00 60 09 15 specifically excludes coverage for

                any injury or damage alleged in any claim or “suit” that also alleges an

                infringement or violation of any intellectual property right, whether such

                allegation of infringement or violation is made by you or by any other party

                involved in the claim or “suit”, regardless of whether this insurance would



COMPLAINT FOR DECLARATORY JUDGMENT                                              PAGE 13
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 14 of 18



                  otherwise apply.

               h. The Exclusion for Real Estate Development and Real Estate Management

                  Activities in Endorsement Form SS 05 01 09 12, which states that the

                  insurance does not apply to Real Estate Development Activities which include

                  the acquisition of, improvement of, or investment in “Real Estate”, and

                  includes without limitation any participation, on your own behalf or on behalf

                  of others, in the financing, design, site preparation, construction, renovation or

                  maintenance of, or the extraction of natural resources from, “Real Estate”.

               i. Pursuant to the Limitation of Coverage to Designated Premises or Project

                  Endorsement, the insurance only applies to ‘'personal and advertising injury”

                  arising out of:

                  1. The ownership, maintenance or use of the premises shown in the
                     Declarations and operations necessary or incidental to those
                     premises; or

                  2. The project shown in the Declarations.

                                            Count II

     Declaratory Relief: No Duty to Indemnify the Insureds in the Underlying Lawsuit

         26.   There exists a genuine and bona fide dispute and an actual controversy and

disagreement between Hartford Lloyds and the Insureds about whether Hartford Lloyds has a

duty to indemnify the Insureds in connection with the Underlying Lawsuit.

         27.   The Insureds submitted the Underlying Lawsuit to Hartford Lloyds for insurance

coverage and Hartford Lloyds denied coverage. The Insureds assert that the denial was without

merit.




COMPLAINT FOR DECLARATORY JUDGMENT                                                  PAGE 14
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 15 of 18



        28.    Hartford Lloyds seeks a declaration from this Court confirming that its

declination of a duty to indemnify with respect to the Underlying Lawsuit and applicable law

was correct.

        29.    In accordance with the insuring agreements, provisions, terms, conditions,

exclusions, and endorsements of the Policies, Hartford Lloyds has no duty to indemnify the

Insureds in the Underlying Lawsuit under the Policies or applicable law for the following

reasons:

               a. Pursuant to the Insuring Agreement of the Business Liability Coverage Form,

                  the insurance only applies to “personal and advertising injury” caused by an

                  offense arising out of [the insured’s] business, but only if the offense was

                  committed in the “coverage territory” during the policy period.

               b. Exclusion a.(2) specifically excludes from coverage “personal and advertising

                  injury” arising out of an offense committed by, at the direction of or with the

                  consent or acquiescence of the insured with the expectation of inflicting

                  “personal and advertising injury”.

               c. Exclusion p.(1), specifically excludes from coverage “personal and

                  advertising injury” arising out of oral, written or electronic publication of

                  material, if done by or at the direction of the insured with knowledge of its

                  falsity.

               d. Exclusion p.(2), specifically excludes from coverage “personal and

                  advertising injury” arising out of oral, written or electronic publication of

                  material whose first publication took place before the beginning of the policy

                  period.



COMPLAINT FOR DECLARATORY JUDGMENT                                                  PAGE 15
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 16 of 18



             e. Exclusion p.(4), specifically excludes from coverage “personal and

                advertising injury” arising out of any breach of contract, except an implied

                contract to use another’s “advertising idea” in your “advertisement” or on

                “your web site.”

             f. Exclusion p.(7)(a), as amended by Business Liability Coverage Form

                Amendatory Endorsement SS 00 60 09 15, specifically excludes coverage for

                Personal and Advertising Injury arising out of any actual or alleged

                infringement or violation of any intellectual property right, such as copyright,

                patent, trademark, trade name, trade secret, services mark or other designation

                of origin or authenticity;

             g. Exclusion p.(7)(b), as amended by Business Liability Coverage Form

                Amendatory Endorsement SS 00 60 09 15 specifically excludes coverage for

                any injury or damage alleged in any claim or “suit” that also alleges an

                infringement or violation of any intellectual property right, whether such

                allegation of infringement or violation is made by you or by any other party

                involved in the claim or “suit”, regardless of whether this insurance would

                otherwise apply.

             h. The Exclusion for Real Estate Development and Real Estate Management

                Activities in Endorsement Form SS 05 01 09 12, which states that the

                insurance does not apply to Real Estate Development Activities which include

                the acquisition of, improvement of, or investment in “Real Estate”, and

                includes without limitation any participation, on your own behalf or on behalf

                of others, in the financing, design, site preparation, construction, renovation or



COMPLAINT FOR DECLARATORY JUDGMENT                                                PAGE 16
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 17 of 18



                   maintenance of, or the extraction of natural resources from, “Real Estate”.

               i. Pursuant to the Limitation of Coverage to Designated Premises or Project

                   Endorsement, the insurance only applies to ‘'personal and advertising injury”

                   arising out of:

                   1. The ownership, maintenance or use of the premises shown in the
                      Declarations and operations necessary or incidental to those
                      premises; or

                   2. The project shown in the Declarations.

                                            VI.
                                     PRAYER FOR RELIEF

        WHEREFORE, Hartford Lloyds respectfully requests and prays for the following relief:

        a.     A declaration that Hartford Lloyds owes no duty to defend UL, Inc. d/b/a Urban

Living or Vinod Ramani under the Policies in the Underlying Lawsuit, including but not limited

to litigation expenses, costs and/or appeal bonds;

        b.     A declaration that Hartford Lloyds owes no duty to indemnify UL, Inc. d/b/a

Urban Living or Vinod Ramani under the Policies for any fees, costs, settlements, judgments or

otherwise as a result of the Underlying Lawsuit, including but not limited to the Final Judgment;

        c.     A declaration that the Policies provide no policy benefits and no coverage for the

amounts sought or awarded in the Underlying Lawsuit; and

        d.     A declaration or an award to Hartford Lloyds of such other and further relief that

this Court deems just, proper, and equitable.




COMPLAINT FOR DECLARATORY JUDGMENT                                                 PAGE 17
4586183v.5
     Case 4:19-cv-01836 Document 1 Filed on 05/21/19 in TXSD Page 18 of 18



                                       Respectfully submitted,


                                 By:     /s/Thomas M. Spitaletto
                                       Thomas M. Spitaletto
                                       State Bar No. 00794679
                                       Southern District Bar No. 19389
                                       thomas.spitaletto@wilsonelser.com
                                       Janet L. Tolbert
                                       State Bar No. 10300510
                                       Southern District Bar No. 1046748
                                       janet.tolbert@wilsonelser.com
                                       WILSON ELSER MOSKOWITZ
                                          EDELMAN & DICKER LLP
                                       901 Main Street, Suite 4800
                                       Dallas, TX 75202-3758
                                       Telephone: 214-698-8000
                                       Fax: 214-698-1101

                                       ATTORNEYS FOR PLAINTIFF,
                                       HARTFORD LLOYDS INSURANCE
                                       COMPANY




COMPLAINT FOR DECLARATORY JUDGMENT                                         PAGE 18
4586183v.5
